Name: Decision of the EEA Joint Committee No 19/98 of 6 March 1998 amending Annex XV (State aid) to the EEA Agreement
 Type: Decision
 Subject Matter: mechanical engineering;  competition;  European construction;  economic policy
 Date Published: 1998-10-08

 8.10.1998 EN Official Journal of the European Communities L 272/33 DECISION OF THE EEA JOINT COMMITTEE No 19/98 of 6 March 1998 amending Annex XV (State aid) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Annex XV to the Agreement was amended by Decision of the EEA Joint Committee No 85/97 (1); Whereas the Council of the European Union has adopted Regulation (EC) No 2600/97 of 19 December 1997 amending Regulation (EC) No 3094/95 on aid to shipbuilding (2) incorporating its obligations under the OECD Agreement respecting normal competitive conditions in the commercial shipbuilding and repair industry; Whereas adaptation (t) to point lb (Council Directive 90/684/EEC) of Annex XV to the Agreement should be deleted due to the incorporation into the EEA Agreement of Council Regulation (EC) No 3094/95 (3), as amended by Regulation (EC) No 1904/96 (4), by Decision of the EEA Joint Committee No 85/97 of 12 November 1997; Whereas Council Regulation (EC) No 2600/97 of 19 December 1997 amending Regulation (EC) No 3094/95 on aid to shipbuilding is to be incorporated into the Agreement, HAS DECIDED AS FOLLOWS: Article 1 The following indent shall be added in point 1c (Council Regulation (EC) No 3094/95) of Annex XV to the Agreement:  397 R 2600: Council Regulation (EC) No 2600/97 of 19 December 1997 (OJ L 351, 23.12.1997, p. 18). Article 2 Adaptation (t) to point lb (Council Directive 90/684/EEC) of Annex XV to the Agreement shall be deleted. Article 3 This Decision shall enter into force on 7 March 1998, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee. It shall apply from 1 January 1998. Article 4 This Decision shall be published in the EEA section of, and in the EEA supplement to, the Official Journal of the European Communities. Done at Brussels, 6 March 1998. For the EEA Joint Committee The President F. BARBASO (1) OJ L 160, 4.6.1998, p. 44. (2) OJ L 351, 23.12.1997, p. 18. (3) OJ L 332, 30.12.1995, p. 1. (4) OJ L 251, 3.10.1996, p. 5.